DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
	This office action is responsive to applicant’s remarks received on May 24, 2022. Claims 1-7 remain pending.


Response to Arguments
	Applicant’s arguments with respect to amended the claims filed on May 24, 2022 have been fully considered but they are not persuasive.

A:  Applicant’s Remarks
For applicant’s remarks “See Applicant Arguments/Remarks Made in an Amendment” filed on May 24, 2022. 

A:  Examiner’s Response
The jest of Applicant arguments rely on the fact that the cited references either alone or in combination do not teach, disclose or suggest supplement the voice data with relating information on a basis of a prestored device management table so as to generate an output request in which at least an outputter to output an output target is identified based on the voice data; the prestored device management table in which identifiers of a plurality of information inputters and identifiers of a plurality of outputters are in association with each other.
Examiner understands Applicant’s arguments but respectfully disagree. It is undisputed that Watanabe ‘566 discloses an information processing system comprising circuitry configured to: acquire voice data via information inputter transmit the output request to the identified outputter  and cause the outputter to output the output target contained in the output request. The issue is whether Watanabe ‘566 discloses supplement the voice data with relating information on a basis of a prestored device management table so as to generate an output request in which at least an outputter to output an output target is identified based on the voice data; the prestored device management table in which identifiers of a plurality of information inputters and identifiers of a plurality of outputters are in association with each other. 
With this said, Watanabe ‘566 discloses at Paragraphs 0067-0069 & 0082 teaches the above stated limitations. For example, Fig. 5 discloses a Device Information Database. Here, the device information DB 570 includes items of: ID 570a, device type 570b, place 570c, place-detail 570d, owner 570e, function 570f, and function-detail 570g. The ID 570a is used to identify each device information. The device type 570b indicates the type of the electronic device 100. For example, when the device selecting part 550 selects a device on the basis of the user's preference, the device type 570b may be used for the selection. More specifically, when a user's preference such as “prefers tablet to television when performing Web browsing” is indicated in the user preference DB 560, a tablet instead of a television may be selected on the basis of the device type 570b. 
Paragraph 0082 teaches supplement the voice data with relating information on a basis of a prestored device management table (Fig. 5, Device Information Database) so as to generate an output request in which at least an outputter to output an output target is identified based on the voice data. Here, let us assume that the user has uttered “tell me the rest in the bathroom” into the TV 100a. (S103). In the TV 100a, a microphone included in the image/audio input part 120 acquires the uttered voice, and the audio data output from the microphone is provided to the controller 140 achieving the agent function as the request from the user. In the agent function, the response determining part 520 determines a response on the basis of the aforementioned audio data acquired by the request acquiring part 510. The response determining part 520 analyzes the request by performing voice recognition or natural language processing, for example, to determine a response thereto. In the illustrated example, the response is to “keep, with a device in the bathroom, playing back the music content currently provided to the user”. Note that, the controller 140 of the TV 100a may ask the server 300 to perform voice recognition or natural language processing via the network 20. 
Moreover, Paragraph 0067-0069 teaches wherein the prestored device management table in which identifiers of a plurality of information inputters and identifiers of a plurality of outputters are in association with each other. For example, Fig. 5 illustrates an example of the device information DB wherein the devices are in association with each other. Fig. 5 shows wherein the device information DB 570 includes items of: ID 570a, device type 570b, place 570c, place-detail 570d, owner 570e, function 570f, and function-detail 570g. Thus, the cited references teach, disclose or suggest the Applicant’s claimed invention. Accordingly, it is submitted that the present application is not in condition for allowance.

Claim Interpretations - 35 USC § 112(f)
(The previous claim interpretations are taken in consideration of applicant’s amendments.)


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2 & 5-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 6 & 7 makes reference to an “information inputter” and “outputter” and Claims 2 & 5 makes reference to an “outputter”. The “information inputter” and “outputter” are not specifically described in the Applicant’s specification and appear to not have adequate support. 
The Examiner has tried to interpret the claims, as best the Examiner can ascertain, to develop an appropriate prior art rejection in the best interests of compact prosecution. If any interpretation of the Examiner's is considered incorrect or off-base, the Examiner invites the Applicant to show the portions of the Applicant's specification which give a more proper interpretation of the claimed subject matter.
Moreover, should any questions arise in connection with this application or should the Applicant believe that a telephone conference with the Examiner would be helpful in resolving any remaining issues pertaining to this application the Examiner respectfully requests that he be contacted at the number indicated below.


Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 20190182566 A1 hereinafter, Watanabe ‘566) in combination with Rutherford et al (US 20140172430 A1 hereinafter, Rutherford ‘430).
Regarding claim 1; Watanabe ‘566 discloses an information processing system (Fig. 1, System 10) 
comprising circuitry (i.e. The input device 915 includes an input control circuit that generates an input signal on the basis of information input by the user and outputs the input signal to the CPU 901. Paragraph 0100)
configured to:
acquire voice data via information inputter (i.e. The request acquiring part 510 acquires a request from a user to the system 10. The request from the user is input to any of the electronic devices 100. For example, the request from the user is input as audio data using a microphone included in the image/audio input part 120 of the electronic device 100. Paragraph 0055) 
supplement the voice data with relating information on a basis of a prestored device management table (Fig. 5, Device Information Database) so as to generate an output request in which at least an outputter to output an output target is identified based on the voice data (i.e. Here, let us assume that the user has uttered “tell me the rest in the bathroom” into the TV 100a. (S103). In the TV 100a, a microphone included in the image/audio input part 120 acquires the uttered voice, and the audio data output from the microphone is provided to the controller 140 achieving the agent function as the request from the user. In the agent function, the response determining part 520 determines a response on the basis of the aforementioned audio data acquired by the request acquiring part 510. The response determining part 520 analyzes the request by performing voice recognition or natural language processing, for example, to determine a response thereto. In the illustrated example, the response is to “keep, with a device in the bathroom, playing back the music content currently provided to the user”. Note that, the controller 140 of the TV 100a may ask the server 300 to perform voice recognition or natural language processing via the network 20. Paragraph 0082), 
the prestored device management table in which identifiers of a plurality of information inputters and identifiers of a plurality of outputters are in association with each other (i.e. Fig. 5 illustrates an example of the device information DB wherein the devices are in association with each other. Fig. 5 shows wherein the device information DB 570 includes items of: ID 570a, device type 570b, place 570c, place-detail 570d, owner 570e, function 570f, and function-detail 570g. Paragraph 0069) 
transmit the output request to the identified outputter (i.e. The image/audio input part 120 may be achieved by a camera that acquires an image and a microphone that acquires an audio. The microphone records an audio such as user's utterances and generates the audio data, for example. The generated image and/or audio data is provided to the controller 140.  Note that the image/audio input part 120 may output one of the image and the audio depending on the type of the electronic device 100. Paragraph 0044) 
and cause the outputter to output the output target contained in the output request (i.e. The microphone records an audio such as user's utterances and generates the audio data, for example. The generated image and/or audio data is provided to the controller 140. Note that the image/audio input part 120 may output one of the image and the audio. Paragraph 0044).
Examiner reasonably believes that Watanabe ‘566 at Paragraphs 0044, 0082 & 0101 discloses supplementing the voice data. However, Examiner cites Rutherford ‘430 to in addition to Watanabe ‘566 to augment any presumed deficiencies in Watanabe ‘566. 
Rutherford ‘430 discloses supplementing the voice data (i.e. As a result, the audio segment capture module 272 may capture, via microphone 220, the supplemental signal simultaneously with the user's voice data. Paragraph 0069).
 Watanabe ‘566 and Rutherford ‘430 are combinable because they are from same field of endeavor of speech systems (Rutherford ‘430 at “Background”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Watanabe ‘566 by adding supplementing the voice data as taught by Rutherford ‘430. The motivation for doing so would have been advantageous to enhance transactions initiated from a communication device, such as a mobile phone or personal computer or any electronic device. Therefore, it would have been obvious to combine Watanabe ‘566 with Rutherford ‘430 to obtain the invention as specified.

Regarding claim 2; Watanabe ‘566 discloses wherein the circuitry is configured to: display the output target on a display (i.e. The output device 917 is configured from a device capable of visually or aurally notifying the user of acquired information. For example, the output device 917 may be: a display device such as a liquid crystal display (LCD), a plasma display panel (PDP), or an organic electro-luminescence (EL) display. Paragraph 0101)
identify the outputter and the output target based on the voice data and at least one output candidate displayed on the display (i.e. The output device 917 outputs results obtained by the processing performed by the information processing apparatus 900 as video in the form of text or an image or as audio in the form of audio or sound. Paragraph 0101)
and identify, as the output target of the output request, at least one of an output candidate in an active window of the display, an output candidate executed by a Web application program, and an output candidate executed by a printer driver (i.e. The output device 917 outputs results obtained by the processing performed by the information processing apparatus 900 as video in the form of text or an image or as audio in the form of audio or sound. Paragraph 0101)

Regarding claim 3; Watanabe ‘566 discloses wherein circuitry is configured to prompt input of information for supplementing the voice data (i.e. The device controller 580 performs a control that causes the device selected by the device selecting part 550 to provide the response determined by the response determining part 520. More specifically, the device controller 580 transmits a control command to the electronic device 100 via the network 200. In addition, for example, when the device selecting part 550 has failed to select a device that provides a response, the device controller 580 may control the electronic device 100 to notify that no device has been selected, or output a message requesting for additional information for selecting a device.  Paragraph 0067).

Regarding claim 4; Watanabe ‘566 discloses comprising a server having capabilities to acquire information based on an instruction operation including a voice input and a machine operation (i.e. In the server 300, the request acquiring part 510 of the agent function acquires the audio data, and the response determining part 520 determines a response on the basis of the audio data. Similarly to the aforementioned first example, the response determining part 520 performs voice recognition or natural language processing, for example, and determines a response to the user's request. Paragraph 0082-0086)

Regarding claim 5; Watanabe ‘566 discloses wherein the circuitry is configured to display the output target to be transmitted to the outputter in a distinguishable manner from another output candidate displayed on the display (i.e. The output device 917 outputs results obtained by the processing performed by the information processing apparatus 900 as video in the form of text or an image or as audio in the form of audio or sound. Paragraph 0101)
Regarding claim 6; Watanabe ‘566 discloses an information processing apparatus (Fig. 2, Electronic Device 100)
comprising circuitry (Components 110-160 in Fig. 2) configured to: receive, from either an outputter (Fig. 8, Output Device 917) or a server (Fig. 3, Server 300), a request for outputting an output target (i.e. The information processing apparatus including: a request acquiring part configured to acquire a request to a system; a response determining part configured to determine a response to the request; a device selecting part configured to select, on the basis of at least an attribute of the response, a device that provides the response among devices included in the system; and a device controller configured to perform control that causes the selected device to provide the response. See Abstract)
 wherein the request is generated by acquiring voice data via an information inputter  (i.e. The request acquiring part 510 acquires a request from a user to the system 10. The request from the user is input to any of the electronic devices 100. For example, the request from the user is input as audio data using a microphone included in the image/audio input part 120 of the electronic device 100. Paragraph 0055):
and supplement the voice data with relating information on a basis of a prestored device management table (Fig. 5, Device Information Database) so as to generate the request (i.e. Here, let us assume that the user has uttered “tell me the rest in the bathroom” into the TV 100a. (S103). In the TV 100a, a microphone included in the image/audio input part 120 acquires the uttered voice, and the audio data output from the microphone is provided to the controller 140 achieving the agent function as the request from the user. In the agent function, the response determining part 520 determines a response on the basis of the aforementioned audio data acquired by the request acquiring part 510. The response determining part 520 analyzes the request by performing voice recognition or natural language processing, for example, to determine a response thereto. In the illustrated example, the response is to “keep, with a device in the bathroom, playing back the music content currently provided to the user”. Note that, the controller 140 of the TV 100a may ask the server 300 to perform voice recognition or natural language processing via the network 20. Paragraph 0082), 
the prestored device management table in which identifiers of a plurality of information inputters and identifiers of a plurality of information processing apparatuses are in association with each other (i.e. In addition, for example, when the device selecting part 550 has failed to select a device that provides a response, the device controller 580 may control the electronic device 100 to notify that no device has been selected, or output a message requesting for additional information for selecting a device. Fig. 5 illustrates an example of the device information DB wherein the devices are in association with each other. Fig. 5 shows wherein the device information DB 570 includes items of: ID 570a, device type 570b, place 570c, place-detail 570d, owner 570e, function 570f, and function-detail 570g. Paragraphs 0067-0069).
identify the output target based on the request (i.e. The device selecting part 550 selects a device that provides the response. In the illustrated example, the father is the target user to whom the response is to be provided and therefore the device selecting part 550 selects the electronic device 100 located closest to the father, i.e., the smartphone 100m carried by the father being away from home, as the device that provides the response (S207). The output device 917 outputs results obtained by the processing performed by the information processing apparatus 900 as video in the form of text or an image or as audio in the form of audio or sound. Paragraphs 0086 & 0101);
when the request is received from the server, transmit the output target to a target outputter designated, by the received request, to output the output target (i.e. In the server 300, the request acquiring part 510 of the agent function acquires the audio data, and the response determining part 520 determines a response on the basis of the audio data. Similarly to the aforementioned first example, the response determining part 520 performs voice recognition or natural language processing, for example, and determines a response to the user's request. In the illustrated example, the response is to “notify dad to buy milk”. Furthermore, in the agent function, the device selecting part 550 selects a device that provides the response. In the illustrated example, the father is the target user to whom the response is to be provided and therefore the device selecting part 550 selects the electronic device 100 located closest to the father, i.e., the smartphone 100m carried by the father being away from home, as the device that provides the response (S207). Paragraph 0086)
and when the request is received from the outputter, transmit the output target to the outputter from which the request is received (i.e. the response determined by the response determining part 520 may include any function that can be achieved by using one, or a combination, of the electronic devices 100. For example, the response may be an audio output using the electronic device 100 including a loud speaker in the image/audio output part 110. In such a case, the audio output may be music content, for example, or may be a voice message providing certain information. In addition, the response may be an image output using the electronic device 100 including a display in the image/audio output part 110. In such a case, the image output may be an image content, for example, or may be a notification image providing certain information. Furthermore, the response may be made such that the electronic device 100 having specific functions, such as a lighting apparatus, a printer, an air conditioner, or a refrigerator, for example, performs adjusting or turning on/off of the respective functions. Paragraph 0057)
Examiner reasonably believes that Watanabe ‘566 at Paragraphs 0044 & 0101 discloses supplementing the voice data. However, Examiner cites Rutherford ‘430 to in addition to Watanabe ‘566 to augment any presumed deficiencies in Watanabe ‘566. 
Rutherford ‘430 discloses supplementing the voice data (i.e. As a result, the audio segment capture module 272 may capture, via microphone 220, the supplemental signal simultaneously with the user's voice data. Paragraph 0069).
 Watanabe ‘566 and Rutherford ‘430 are combinable because they are from same field of endeavor of speech systems (Rutherford ‘430 at “Background”). 
	At the time the invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to modify the speech system as taught by Watanabe ‘566 by adding supplementing the voice data as taught by Rutherford ‘430. The motivation for doing so would have been advantageous to enhance transactions initiated from a communication device, such as a mobile phone or personal computer or any electronic device. Therefore, it would have been obvious to combine Watanabe ‘566 with Rutherford ‘430 to obtain the invention as specified.

Regarding claim 7; Claim 7 contains substantially the same subject matter as claim 1, Therefore, claim 7 is rejected on the same grounds as claim 1. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARCUS T. RILEY, ESQ.
Primary Examiner
Art Unit 2677



/MARCUS T RILEY/            Primary Examiner, Art Unit 2677